Citation Nr: 1211978	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  02-15 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a shortened right leg.

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1948 to May 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2002.  In a decision dated in January 2005, the Board denied the appeal.  The veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a Joint Motion to the Court, the parties (the veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a March 2006 Court order granted the joint motion.  After remanding the appeal in April 2007, the Board again denied the claims in March 2009.  The veteran again appealed to the Court, which again, pursuant to a Joint Motion for Remand (JMR) filed by the parties, again vacated and remanded the Board decision in February 2010.  After that, in January 2012, the appellant appeared at a videoconference hearing held before the undersigned.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues on appeal, including the claim for service connection for a low back disability reopened in this decision, are REMANDED to the RO.


FINDING OF FACT

Evidence received since the April 1991 Board decision includes evidence which relates to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim, and is sufficient to trigger an examination for the issue of service connection for a low back disability.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

For the purpose of addressing whether new and material evidence has been received to reopen the claims for service connection for a low back disability, compliance with the VA's duties to assist and notify need not be discussed.  See U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011). 

In a January 1953 rating decision, the RO in St. Paul, Minnesota denied the Veteran's claim of entitlement to service connection for a back injury; the Veteran did not appeal that decision.  The Denver RO declined to reopen the claim in a July 1990 decision; the Veteran appealed that decision to the Board.  In a decision dated in April 1991, the Board determined that new and material evidence had not been received which was sufficient to reopen the claim.  That decision is final.  38 U.S.C.A. § 7104 (West 2002).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered.  Evans, supra.  

The evidence of record at the time of the Board decision in April 1991 included the Veteran's service treatment records, private treatment records, and lay statements from fellow Veterans, who reported their recollections of the Veteran's involvement in a parachute accident in December 1950.  

The Board noted that a September 1948 service treatment report documented the Veteran's complaints of back pain, but that physical examination was negative.  The Board determined that there was no evidence of a chronic back disability in service and that the medical and other evidence of record demonstrated that the Veteran's current back disability was first manifested many years after service. 

Evidence added to the record since the April 1991 Board denial includes the Veteran's written statements and hearing testimony, which provide details of a claimed in-service back injury and a parachute accident.  Although the Veteran does not state that he injured his back in the parachute accident, he states that his back condition is related to his leg length discrepancy, which he states occurred in the accident.  (The issue of service connection for a shortened right leg is also part of the instant appeal.)  In addition, D. Johnston, D.C., wrote, in October 2001, that the Veteran gave a history of low back pain which spanned almost 50 years, and that he began having low back pain on and off since 1952.  Although he did not provide a nexus opinion specifically concerning the back condition, he noted that a parachute accident as described by the Veteran could cause a leg length discrepancy such as was demonstrated by the Veteran.  When considered together with an earlier statement by Dr. Johnston, dated in December 1989, which appears to attribute the Veteran's low back pain to the leg length discrepancy, this medical evidence suggests a connection between a current disability and an in-service incident, i.e., the parachute injury, which secondarily resulted in a back disability.  Although a negative nexus examination was provided by the VA in July 2003, the VA examination did not take into account the new allegations of continuity of symptomatology, and, according to the JMR, did not provide reasons and bases for the opinion concerning the back issue.  Moreover, although service connection is not in effect for the leg length discrepancy, the secondary service connection claim is inextricably intertwined with that issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

It must also be emphasized that, for the purpose of reopening a claim, evidence is presumed credible; evidence is weighed and credibility assessed after a claim is reopened.  See Justus v. Principi, 3 Vet. App. 510 (1993).  Thus, the Board finds that the new evidence, consisting of detailed statements concerning an in-service back injury; lay evidence of continuity of symptomatology; and medical evidence suggesting a connection to service, even if on a secondary basis as described above, relates to an unestablished fact necessary to substantiate the claim, and presents a reasonable possibility of substantiating the claim.  At a minimum, the Veteran's new testimony concerning an injury in service and continuity of symptomatology, when considered with a service treatment record showing a complaint of lumbar back pain in September 1948, which was of record at the time of the 1991 Board decision, requires an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).  Thus, the claim is reopened, and must be reviewed on a de novo basis.  


ORDER

New and material evidence to reopen the claim for service connection for a low back disability has been received; to that extent only, the appeal is granted.





REMAND

The Veteran contends that in late 1948, he injured his back while trying to load a piece of artillery.  Service treatment records show that the Veteran was seen in September 1948 for the complaint of lumbar back pain.  The Veteran also states that in December 1950, he and another soldier became entangled during the course of a parachute jump, causing an abnormal landing.  He states that the other soldier sustained severe injuries, including a broken back, and was hospitalized.  The Veteran sustained less severe injuries, but nevertheless, the next day, experienced severe bruising on his right side, and had right leg and hip pain.  He states that he was treated several times on an outpatient basis.  

This appeal was remanded by the Court because, first, in the JMR, the parties agreed that the Board erred in summarily rejecting the Veteran's lay evidence, citing to Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the parties pointed out that the Board had failed to consider medical evidence, consisting of July 2003 X-rays showing degenerative spurring in the hip joints, in concluding that the Veteran did not have a current hip disability.  See McLain v. Nicholson, 21 Vet. App. 319, 321   (2007) (requirement of a current disability is satisfied if the claimant has the disability at any time during the pendency of that claim).  In addition, the parties agreed that the July 2003 VA examination did not provide any rationale concerning why low back and right hip conditions were not due service, including to the claimed to the parachute injury.  

Moreover, after the 2009 Board decision was vacated by the Court, the Veteran submitted a copy of a study of typical parachute injuries occurring in the course of 250,000 military parachute school jumps.  According to this report, a parachutist had a one percent chance of injury in any one parachute descent.  Typical injuries included, as potentially pertinent to this appeal, strain of the right rectus muscle and contusions and separation of the acromioclavicular joint.  A "silent fracture" (meaning that it was relatively asymptomatic) of the upper third of the fibula was also noted as a typical injury, although no mention of any associated leg length shortening was reported.  

Thus, the Board finds that the Veteran must be provided a VA examination, with nexus opinions, which includes a claims file review by the examiner, and addresses the above concerns.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the correct diagnoses for a low back disability, right hip disability, and shortened right leg, and whether it is at least as likely as not that any such disability was of service onset, or is otherwise related to service.  Specifically, the examiner must give due regard to the medical evidence of record, including the private medical opinions dated in September and October, 2001, and the Veteran's contentions concerning a back injury in 1948 and a parachute injury in 1950.  The information contained in a parachute school survey should also be taken into consideration, in addition to all other relevant evidence of record.  Finally, the examination should also address whether it is at least as likely as not that that low back or right hip conditions are proximately due to, or were aggravated (permanently worsened) by the shortened right leg.  (No opinion as to the outcome of the claim for service connection for a shortened right leg is to be implied by this request; the opinion is requested solely to avoid another remand for such examination, should service connection be granted.)  The entire claims folder must be made available to the examiner in conjunction with the examination, and the complete rationale for all opinions reached must be included in the final examination report.  

2.  After assuring compliance with the above development, and any other notice and development action required by law, the RO should review the claims on appeal.  All claims must be reviewed on a do novo basis.  If the claim for service connection for shortened right leg is granted, the issue of secondary service connection (including by aggravation) for the right hip and low back conditions should be fully developed and addressed before the appeal is returned to the Board.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


